United States Court of Appeals
                      For the First Circuit


No. 13-1081

                 RITA NELLY CONSTANZA DE ABARCA,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.



              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS



                              Before

                        Lynch, Chief Judge,
                 Stahl and Lipez, Circuit Judges.




     Stephen M. Born on brief for petitioner.
     Stuart F. Delery, Assistant Attorney General, Civil Division,
William C. Peachey and Lindsay Corliss, Office of Immigration
Litigation, on brief for respondent.




                           July 9, 2014
               LIPEZ, Circuit Judge.       Rita Nelly Constanza de Abarca, a

citizen of El Salvador, entered the United States without being

admitted or paroled.         Detained after an Immigration and Customs

Enforcement raid at her place of employment, she subsequently filed

applications for asylum, withholding of removal, and relief under

the Convention Against Torture.                An Immigration Judge denied

Constanza's applications for relief; the Board of Immigration

Appeals subsequently dismissed her appeal. Constanza now petitions

for review of the BIA's order.            Applying the deferential standard

of review that we must accord to the agency's factfinding, we deny

the petition.

                                          I.

               We briefly recount the facts as alleged by petitioner and

credited by the Immigration Judge.1            Rita Nelly Constanza de Abarca

("Constanza") is a citizen of El Salvador who has three sons --

Jairo       (approximately   14   years    old   at   the   time   she   left   El

Salvador), Marlon (12), and Francisco (11). On March 23, 2006, she

entered the United States without inspection, seeking economic

opportunity that would allow her to bring her sons, left behind

with their grandparents, to the United States.               As her eldest son

Jairo was getting older, he was facing increasing pressure to join



        1
       The Immigration Judge found petitioner to be credible and
therefore accepted her version of the facts. The Attorney General
does not challenge this credibility determination or dispute the
facts as alleged by petitioner.

                                       -2-
one of the prominent gangs, or "maras," in El Salvador. She wanted

to remove her sons from those dangerous conditions.

           On March 6, 2007, agents from United States Immigration

and Customs Enforcement raided a factory where Constanza worked.

She was arrested and detained for nine days. During her detention,

Constanza contacted her sons in El Salvador and learned that while

she had been in the United States, one of the maras (specifically

the MS-13 gang) had been aggressively recruiting Jairo.           He had

resisted   their   efforts.   As    a    result,   the   gangmembers   had

threatened him and his brothers with violence.

           In February 2008, Constanza applied for asylum, as well

as withholding of removal and relief under the Convention Against

Torture ("CAT"), relying on the perceived threat of violence from

the maras against her if she returned to El Salvador and her son

continued to resist joining them.         That same year, after MS-13

attempted to frame Jairo for a murder, he fled to the United

States.    In response, MS-13 threatened to kill Constanza's other

children if they did not reveal Jairo's whereabouts.          Marlon and

Francisco stopped attending school to avoid the maras.         Constanza

believes that Jairo's absence would make her the primary target of

the maras' violence if she were to return to El Salvador.

           On March 7, 2011, the Immigration Judge ("IJ") held a

hearing on Constanza's case.       Though the IJ determined that her




                                   -3-
application for asylum was time-barred,2 she assumed arguendo that

Constanza timely filed her asylum application or established an

exception to the time bar, and proceeded to the merits.                 Constanza

was the only person to testify in support of her application,

recounting the events and circumstances described above.                     The IJ

found Constanza to be a credible witness, but nonetheless found her

ineligible for asylum.               Specifically, the IJ concluded that the

particular social group to which she belonged ("mother[s] of []

individual[s] who resisted gang activity") was overly broad and

lacking in the requisite social visibility to be the basis for

persecution, that she had not experienced past persecution, and

that       she   had   failed   to    prove   a   well-founded   fear   of   future

persecution.           On that basis, the IJ concluded that Constanza was

not entitled to asylum, withholding of removal, or relief under

CAT.

                 Constanza appealed the IJ's decision to the Board of

Immigration Appeals ("BIA").             On December 19, 2012, the BIA upheld

the IJ's decision on slightly different reasoning.                 The BIA first



       2
       Pursuant to 8 U.S.C. § 1158(a)(2)(B) an asylum applicant
must demonstrate "by clear and convincing evidence that the
application has been filed within 1 year after the date of the
[applicant's] arrival in the United States." Constanza arrived in
the United States on March 23, 2006, and did not apply for asylum
until February 12, 2008, well after the one-year deadline. The IJ
found that Constanza failed to show "extraordinary circumstances"
or "changed circumstances" that would warrant an exception to the
time bar under § 1158(a)(2)(D). This time bar did not apply to her
applications for withholding of removal and relief under CAT.

                                          -4-
remarked that the IJ did not, as Constanza claimed, misunderstand

the social group that Constanza had invoked.     Nevertheless, the

BIA, responding to its understanding of Constanza's claim, defined

the social group at issue as the "nuclear family," a narrower

social group than "mother[s] of [] individual[s] who resisted gang

activity," the group cited by the IJ.   The BIA acknowledged that,

under First Circuit precedent, the nuclear family can be a social

group that is the target of persecution, Gebremichael v. INS, 10

F.3d 28, 36 (1st Cir. 1993), but nonetheless found that Constanza

failed to show causation -- namely, that she would be persecuted as

a result of her kinship.     The BIA also affirmed the denial of

withholding of removal and relief under CAT, which require a higher

burden of proof.    The BIA thus ordered Constanza removed to El

Salvador.   This timely appeal followed.

                                II.

            We review on appeal "the BIA's decision as well as any

portions of the IJ's opinion adopted by the BIA."   Peña-Beltre v.

Holder, 622 F.3d 57, 61 (1st Cir. 2010).     We examine the BIA's

legal conclusions de novo and its factual findings under the

substantial evidence standard, Soeung v. Holder, 677 F.3d 484, 487

(1st Cir. 2012), accepting the agency's factfinding unless the

evidence "would compel a reasonable factfinder to reach a contrary

conclusion," Seng v. Holder, 584 F.3d 13, 17 (1st Cir. 2009).




                                -5-
               A noncitizen seeking asylum "must establish his or her

status as a refugee."           Soeung, 677 F.3d at 487.           A refugee is

defined as a noncitizen who is unwilling or unable to return to her

country of origin or seek that country's protection "because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group,    or    political     opinion."       8   U.S.C.   §   1101(a)(42)(A).

Conceding that she was not subject to past persecution, Constanza

rests her case on a fear of future persecution.

               Without evidence of past persecution, Constanza is not

entitled to a presumption that she will face future persecution.

Anacassus v. Holder, 602 F.3d 14, 21 (1st Cir. 2010).                    She may

nonetheless "prevail on an asylum claim by proving, simpliciter, a

well-founded      fear   of    future     persecution      independent   of   any

presumption[, which] . . . requires the alien to demonstrate that

h[er]    fear    of   future    persecution       is    both   subjectively   and

objectively reasonable." Orelien v. Gonzales, 467 F.3d 67, 71 (1st

Cir. 2006).       We have said that a petitioner can meet this burden

"through an offer of 'specific proof.'"                Castillo-Diaz v. Holder,

562 F.3d 23, 26 (1st Cir. 2009) (quoting Romilus v. Ashcroft, 385

F.3d 1, 6 (1st Cir. 2004)).

               Constanza sought to establish "a well-founded fear of

persecution on account of . . . membership in a particular social

group."    8 U.S.C. § 1101(a)(42)(A).              As noted, there was some


                                        -6-
confusion as to the definition of the social group invoked by

Constanza, who claimed that she would be persecuted because she was

related to someone (her son) who resisted gang recruitment efforts.

This group could be defined narrowly (her specific nuclear family)

or more broadly ("mother[s] of [] individual[s] who resisted gang

activity").

            For the purpose of evaluating her claimed fear of future

persecution, the IJ and BIA both correctly rejected the broadly

conceived social group based on our previous holding that a

similarly defined group was overly broad.           See, e.g., Tay-Chan v.

Holder, 699 F.3d 107, 112 (1st Cir. 2012) (finding no error where

the claimed social group was "victims of gang threats and possible

extortion," and the BIA rejected "this purported 'social group' as

overly broad and having insufficient particularity to meet the

social group criterion").

            As for her nuclear family claim, Constanza emphasized

that the relevant social group could simply be the "de Abarca"

family.    See Gebremichael, 10 F.3d at 36 ("There can, in fact, be

no plainer example of a social group based on common, identifiable

and immutable characteristics than that of the nuclear family.").

Although    the    IJ   did   not   acknowledge   this   argument,      the   BIA

addressed    it,    correctly       emphasizing   that   any   feared    future

persecution would have to be causally related to that kinship.




                                        -7-
            As evidence of future persecution based on her family

ties, Constanza relied on the information relayed to her by her

sons about their interactions with the maras in El Salvador. MS-13

threatened violence, including death, against her sons in an

attempt first to recruit and then to locate Jairo.               They also

attempted to extort money from Jairo, imploring him to have his

mother send fifty dollars from the United States.                She also

testified that MS-13 tried to frame Jairo for murder, causing him

to flee and leaving her two remaining sons in such fear that they

stopped attending school.     In addition to these events reported to

her by her sons, Constanza introduced more general evidence about

gang violence in El Salvador, including violent acts perpetrated

against family members.

            The BIA concluded that this evidence was too speculative

to show a well-founded fear of future persecution.           Despite the

reported threats and attempted extortion, Jairo himself was not

seriously harmed rising to the level of persecution.        If the other

family members in El Salvador had not yet been persecuted, the

notion that Constanza herself would be persecuted upon her return

was too speculative. The BIA further concluded that a fear of harm

resulting   from   general   conditions   of   violent   crime   does   not

constitute a fear of persecution on account of membership in a

particular social group.     Her testimony suggested to the BIA that

the violent reputation of the maras contributed to her fear at


                                  -8-
least as much as the specific events recounted by her sons.          Such

a generalized fear cannot be the basis for a claim of feared future

persecution.    See, e.g., Vasili v. Holder, 732 F.3d 83, 91 (1st

Cir. 2013) ("General criminal activity is not evidence of a

well-founded fear of . . . persecution.").

          We find no fault with the BIA's analysis. Certainly, the

evidence of future persecution based on Constanza's membership in

her nuclear family was not so strong as to "compel a reasonable

factfinder to reach a contrary conclusion" to the BIA as to the

speculative    nature   of   her   fear.   Seng,   584   F.3d   at   17.

Accordingly, we must deny the petition for asylum.               Because

Constanza has failed to demonstrate that she is eligible for

asylum, her claims for withholding of removal and relief under CAT

also fail.     See Singh v. Mukasey, 543 F.3d 1, 7 (1st Cir. 2008)

(observing that claims for withholding and CAT protection "place a

higher burden of proof on the petitioner than a counterpart claim

for asylum" and stating that petitioner's failure to establish

eligibility for asylum similarly doomed those claims); Barsoum v.

Holder, 617 F.3d 73, 80-81 (1st Cir. 2010).

          The petition is denied.

So ordered.




                                    -9-